           Case 1:20-cv-05441-KPF Document 228 Filed 10/05/20 Page 1 of 2




                                                                                   Orrick, Herrington & Sutcliffe LLP
                                                                                   51 West 52nd Street
                                                                                   New York, NY 10019-6142
                                                                                   +1 212 506 5000
October 2, 2020                                                                    orrick.com

                                                                                   Alex V. Chachkes
Via ECF
                                                                                   E achachkes@orrick.com
                                                                                   D +1 212 506 3748
                                                                                   F +1 212 506 5151
Hon. Katherine Polk Failla
Thurgood Marshall United States Courthouse                                         Margaret Wheeler-Frothingham
40 Foley Square
                                                                                   E mwheeler-
New York, NY, 10007                                                                frothingham@orrick.com
                                                                                   D +1 212 506 3513



Re:       Uniformed Fire Officers Association et al v. DeBlasio et al 1:20-cv-05441-KP

Dear Judge Failla:

        Pursuant to Your Honor’s individual rules, Intervenor Communities United for Police Reform
(“CPR”) requests a pre-motion conference regarding its anticipated Motion to Dismiss the First Amended
Complaint under Fed. R. Civ. P. 12(b)(6).

CPR has stated in prior briefing many of the grounds on which this case should be dismissed. In
response to the Motions to Dismiss filed by CPR and the City (ECF Nos. 220 and 223), Plaintiffs filed an
Amended Complaint (ECF No. 226) attempting to cure pleading deficiencies and re-frame certain claims.
So that it may specifically address the deficiencies of Plaintiffs’ claims and allegations as now pled, CPR
now intends to move to dismiss the First Amended Complaint.

CPR has conferred with counsel for Plaintiffs and for the City Defendants on a briefing schedule. All
Parties consent to the motion and the proposed schedule briefing schedule below:

 October 16                 City Defendants’ and CPR’s Motions to Dismiss the FAC
 November 6, 2020           Plaintiffs’ Opposition to Motions to Dismiss
 November 20, 2020          Replies in Support of Motions to Dismiss



CPR respectfully requests that the Court issue an Order setting the briefing schedule agreed to by the
Parties.
             Case 1:20-cv-05441-KPF Document 228 Filed 10/05/20 Page 2 of 2




   Hon. Katherine Polk Failla
   October 2, 2020
   Page 2


   Respectfully submitted,

           /s/ Alex V. Chachkes               /s/ Margaret L. Wheeler-Frothingham
           Alex V. Chachkes                   Margaret L. Wheeler-Frothingham

   cc (via ECF):
   All counsel of record


The Court is in receipt of the above letter from Intervenor CPR. Given the
extensive prior briefing and argument on the issues likely to be addressed
in a motion to dismiss, the Court will dispense with the pre-motion
conference and adopt the parties' proposed briefing schedule. The City
Defendants and CPR are hereby ORDERED to file any motion to dismiss the
First Amended Complaint on or before October 16, 2020; Plaintiffs will file
their opposition on or before November 6, 2020; and the City and CPR will
file their replies on or before November 20, 2020.



Dated:    October 5, 2020                   SO ORDERED.
          New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
